                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

ERVIN CABLE CONSTRUCTION, LLC, )
                               )
          Plaintiff,           )
                               )
v.                             )                        Case No.
                               )
OHIO SECURITY INSURANCE        )                        Removed from Cole County Circuit Court,
COMPANY and MADOVIS            )                        Case No. 20AC-CC00319
COMMUNICATIONS, INC.           )
                               )
          Defendants.          )

                                     NOTICE OF REMOVAL

        COMES NOW, Defendant Ohio Security Insurance Company (“Defendant Ohio

Security”) by and through undersigned counsel, and pursuant to 28 U.S.C. § 1441, and hereby files

this Notice of Removal of the above lawsuit, originally filed in the Circuit Court of Cole County,

Missouri. In support of its Notice of Removal, Defendant Ohio Security states as follows:

        1.       This is a civil action over which the Court has original jurisdiction, pursuant to 28

U.S.C. § 1332, and is one which may be removed to this Court pursuant to 28 U.S.C. § 1441.

        2.       On August 18, 2020, Plaintiff Ervin Cable (“Plaintiff”) filed an action in the Circuit

Court of Cole County, Missouri, captioned Ervin Cable v. Ohio Security et al., Case No. 20AC-

CC00319 (the “State Court Action”). Plaintiff’s Petition purports to assert claims for declaratory

judgment and breach of contract against Defendant Ohio Security.

        3.       On August 24, 2020, Defendant Ohio Security was served with the Summons and

a copy of the Petition in the State Court Action through its registered agent. See Exhibit A, state

court file.




              Case 2:21-cv-04024-NKL Document 1 Filed 02/05/21 Page 1 of 4
        4.      To date, Defendant Madovis Communications, Inc. (“Defendant Madovis”) has not

been served, so its consent is not needed for this removal. See Roberts v. Palmer, 354 F. Supp. 2d

1041, 1044 (E.D. Mo. 2005) (“It is well recognized that the consent of unserved defendants need

not be obtained to effectuate removal”).

        5.      Defendant Ohio Security is filing this Notice of Removal within thirty (30) days

from which it may be first ascertained that this case is removeable and within one (1) year after

the commencement of the State Court Action. See 28 U.S.C. §§ 1446(b)(3) and 1446(c).

        6.      The Circuit Court of Cole County, Missouri is located within the Western District

of Missouri, Central Division. Venue is proper in this Court because it is the “District and division

embracing the place where such [state court] action is pending.” 28 U.S.C. § 1441(a).

        7.      Attached to this Notice of Removal as Exhibit A is a true and correct copy of the

state court’s complete file, including all process, papers, exhibits, pleadings, orders, and other

documents currently on file in the Circuit Court of Cole County, State of Missouri.

        8.      Also accompanying and attached to this Notice of Removal is a Civil Cover Sheet

for filing in this Court.

        9.      Defendant Ohio Security will promptly, upon filing this Notice of Removal, give

written notice to Plaintiff’s counsel and Defendant Madovis and will file a copy of this notice of

removal in the Circuit Court of Cole County, Missouri as required by 28 U.S.C. § 1446(d).

Attached to this Notice as Exhibit B is a copy of the proposed notice of removal to federal court

which will be filed in the Circuit Court of Cole County, Missouri.

                                DIVERSITY OF CITIZENSHIP

        10.     The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 by reason

of complete diversity jurisdiction between the parties.




             Case 2:21-cv-04024-NKL Document 1 Filed 02/05/21 Page 2 of 4
        11.     According to Plaintiff’s Petition, Plaintiff Ervin Cable Construction, LLC is a

limited liability company organized and existing under the laws of the State of Delaware, with its

principal place of business in the State of Kentucky. Petition, ¶1. Plaintiff’s Petition does not,

however, provide enough relevant information for Defendant Ohio Security to properly assess

Plaintiff’s citizenship status. For a limited liability company, the states of its incorporation and

principal place of business are irrelevant. GMAC Commercial Credit LLC v. Dillard Dep't Stores,

Inc., 357 F.3d 827, 829 (8th Cir. 2004). Federal courts must examine the citizenship of each

member of the limited liability company to determine whether complete diversity of citizenship

exists. Id; Lehmann v. Davidson Hotel Co., LLC, 2015 U.S. Dist. LEXIS 23868.

        12.     Defendant Ohio Security is a corporation organized and existing under the laws of

the State of New Hampshire, with its principal place of business in New Hampshire, and is

therefore a corporate citizen of the State of New Hampshire. Id. at ¶3.

        13.     Plaintiff also named Defendant Madovis. However, Defendant Madovis did not

issue any insurance policies to Plaintiff or anyone else relevant to this matter. Defendant Madovis

was either mistakenly or fraudulently named or joined to this lawsuit, possibly to defeat diversity

jurisdiction. Alternatively, Defendant Madovis is a corporation organized and existing under the

laws of the State of Florida, with its principal place of business in Florida, and is therefore a

corporate citizen of the State of Florida. Id. at ¶6.

        14.     Upon information and belief, as between Plaintiff and Defendant Ohio Security or

Defendant Madovis, the controversy in this action is wholly between citizens of different states.

        15.     In its Petition, Plaintiff alleges that it is entitled to receive full defense and

indemnity from Defendant Ohio Security for a lawsuit for construction defects or property

damages that allegedly occurred after Defendant Madovis performed work on or about September




           Case 2:21-cv-04024-NKL Document 1 Filed 02/05/21 Page 3 of 4
6, 2019. Id. at ¶48-50. Plaintiff also alleges damages for breach of contract against Defendant Ohio

Security in the amount of $125,756.16. Id. at ¶31-36. As such the amount in controversy, exclusive

of costs and interest, exceeds the sum of $75,000.00.

       16.     Because complete diversity of citizenship exists between Plaintiff and Defendant

Ohio Security or Defendant Madovis, and because the amount in controversy in this action exceeds

the sum of $75,000.00, removal to this Court is proper pursuant to 28 U.S.C. §§ 1332 and 1441.

       17.     Based on the foregoing, Defendant Ohio Security respectfully requests that this

Court accept jurisdiction of this action.

       WHEREFORE, Defendant Ohio Security Insurance Company respectfully requests that

the Court require Plaintiff to submit the citizenship status of each member of Ervin Cable

Construction, LLC and, if appropriate, order the above-captioned action be removed from the

Circuit Court of Cole County to this Court, and for such other and further relief as the court deems

just and proper under the circumstances.

                                              Respectfully submitted,

                                              KECK & PHILLIPS, LLC

                                              By:    /s/ John Spurlock
                                                     Patricia Keck, MOBAR #42811
                                                     John Spurlock, MOBAR #69362
                                                     3140 E. Division
                                                     Springfield, Missouri 65802
                                                     417-890-8989
                                                     john@kpwlawfirm.com
                                                     ATTORNEYS FOR DEFENDANT

                                     CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing document was sent via ECF
to all parties of record this 5th day of February 2021.


                                                     By:     /s/ John Spurlock




           Case 2:21-cv-04024-NKL Document 1 Filed 02/05/21 Page 4 of 4
